         Case 3:18-cr-00239-RNC Document 45 Filed 09/15/20 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT

 UNITED STATES OF AMERICA                         CRIMINAL NO. 3:18-cr-239-RNC

        v.

 JOHN EDMONDS                                     September 15, 2020

                                        APPEARANCE

       To the Clerk of this Court and all parties of record: Enter my appearance as counsel in

this case for the United States of America.


                                              Respectfully submitted,

                                              JOHN H. DURHAM
                                              UNITED STATES ATTORNEY

                                                             /s/
                                              JONATHAN N. FRANCIS
                                              ASSISTANT UNITED STATES ATTORNEY
                                              Federal Bar No. phv05083
                                              jonathan.francis@usdoj.gov
                                              157 Church Street, 25th Floor
                                              New Haven, CT 06510
                                              Tel.: (203) 821-3700
          Case 3:18-cr-00239-RNC Document 45 Filed 09/15/20 Page 2 of 2




                                  CERTIFICATE OF SERVICE

       I hereby certify that on September 15, 2020, a copy of the foregoing was filed

electronically.   Notice of this filing will be sent by e-mail to all parties by operation of the Court’s

electronic filing system.   Parties may access this filing through the Court’s CM/ECF System.


                                                            /s/
                                                     JONATHAN N. FRANCIS
                                                     ASSISTANT UNITED STATES ATTORNEY




                                                  -2-
